Citation Nr: 0521081	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-16 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the retroactive removal of dependents from the 
veteran's compensation award was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active military service from June 1980 to May 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that in August 2003, the veteran requested 
that the debt at issue be waived.  This matter is therefore 
referred to the RO for further adjudicatory action as deemed 
appropriate.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in April 2005.  A transcript of the veteran's 
hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran's two stepsons were added to his disability 
compensation award effective November 1, 1994.

3.  The veteran and his wife separated in July 1998, at which 
time the veteran's stepsons left the veteran's residence.

4.  A final divorce decree was entered in April 2000, and the 
veteran notified the RO of his divorce in May 2000; the 
divorce decree indicated that the veteran and his wife had 
been living separate and apart since July 1998.



CONCLUSION OF LAW

The veteran's stepsons were properly removed retroactively 
from his compensation award effective July 3, 1998.  38 
U.S.C.A. §§ 5103, 5103A, 5112(b) (West 2002); 38 C.F.R. §§ 
3.159, 3.501, 3.503 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board concludes that information and discussions as 
contained in the July 28, 2003 administrative decision, along 
with the July 2003 letter that accompanied that decision, 
have provided the veteran with sufficient information 
regarding the applicable regulations.  The April 2004 
statement of the case also provided such information.  
Additionally, these documents notified him why the evidence 
of record was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  The veteran has been afforded the opportunity to 
testify before the undersigned, and has submitted VA medical 
treatment records.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



Factual Background

Review of the record reveals that in 1991 the veteran was 
found to have fault in the creation of overpayment of 
education benefits because he failed to timely report his 
divorce from his first wife.  The veteran indicated in a 
September 1991 letter that he had notified his PVA 
representative at the McGuire VA Medical Center (VAMC) of the 
divorce in July 1986.  He also indicated that in forms that 
he had subsequently completed, he had correctly identified 
himself as single.  A copy of the July 1986 letter to his PVA 
representative is of record, but was not received by the RO 
until September 1991.  The RO Committee on Waivers and 
Compromises found that both the veteran and VA had fault in 
the creation of the debt.  The veteran has fault, because he 
failed to timely inform VA of the divorce from his wife in 
1986.  VA's fault arose because the veteran correctly 
reported that he had no dependents on his application for 
benefits.  The Committee concluded that repayment of the debt 
would pose some financial hardship upon the veteran.  

The veteran was remarried in October 1994.  His wife had two 
sons from a previous marriage.  In December 1994, the RO 
notified the veteran that his wife and children had been 
added to his disability compensation award effective November 
1, 1994.  The letter instructed him to immediately notify the 
RO if there was any change in the status of his dependents.  
The RO's address is clearly set forth at the head of that 
letter.

In May 2000, the veteran's representative submitted a copy of 
the final decree of divorce of the veteran and his second 
wife.  At that time, the presiding court noted that the 
parties had last cohabited as husband and wife on or about 
July 3, 1998, at which time they separated and at least one 
of them intended the separation to be permanent.  

In a February 2003 letter, the RO indicated that it had 
reviewed the veteran's file and found that the veteran's wife 
and two stepsons left his household July 3, 1998, as stated 
in his divorce decree.  The RO proposed to remove the 
veteran's stepsons from his award effective July 3, 1998, 
thereby creating an overpayment.

The veteran responded in February 2003.  He related that when 
he separated from his first wife, he had notified his VA 
medical care providers as well as his Paralyzed Veterans of 
America (PVA) representative of the separation.  He indicated 
that he had been married a second time, but that his wife had 
assaulted him, and that he had had her legally removed from 
his residence on July 3, 1998.  He noted that he saw his VA 
physician that day and reported that his wife had been 
removed from the residence.  He stated that he also told 
various VA personnel, as well as his PVA representative.  He 
indicated that upon his third marriage in April 2002, he 
discovered that his second wife remained listed as his 
dependent.  

In an April 2003 notification letter, the veteran was 
informed that his stepsons were removed from his award 
effective July 3, 1998.  The RO indicated that such action 
had created an overpayment and that the veteran would be 
notified of the exact amount of such overpayment.  

In his April 2003 notice of disagreement, the veteran alleged 
that he had, in fact, properly notified VA of the removal of 
his dependents from his residence.  He stated that he had 
told his doctor and his PVA representative at McGuire VA 
Medical Center (VAMC) the day that his dependents were 
removed.  He indicated that he had been assured at that time 
that the proper paperwork would be filed.  

In a July 2003 letter, the RO informed the veteran that his 
debt amounted to $3,124.60, based upon an unreported change 
in the status of his dependents from July 1998.

In an August 2003 letter, the veteran argued that he did 
promptly inform VA of the change in his dependents' status.  
He pointed out that he had told numerous VAMC personnel of 
this change.  He also indicated that he had immediately 
notified the Social Security Administration that his wife and 
her sons were no longer living with him.  He stated that he 
could not afford to have his income reduced.

At his April 2005 hearing, the veteran testified that he had 
been notified of an overpayment after his first marriage, but 
that the debt had been waived.  He stated that when his 
second wife physically abused him, he had her and her two 
sons removed from his residence.  He indicated that on the 
same day, he was seen at the VAMC for a head injury caused by 
his wife.  He noted that he had told his PVA representative 
of the situation on that day, as well as various VA medical 
care providers.  He acknowledged that he had submitted the 
decree of divorce from his second wife in May 2000, and that 
the divorce decree indicated that the parties lived separate 
and apart from July 3, 1998.

At his hearing, the veteran submitted VA outpatient treatment 
records for the period from January 1998 to June 2004.  A May 
1998 note mentions the veteran's wife and two sons.  A 
February 1999 note indicates that the veteran lived "on his 
own".  A September 1999 record indicates that the veteran 
was separated and had no children.  

Analysis

Any veteran entitled to compensation for service-connected 
disability, and whose disability is rated not less than 30 
percent, shall be entitled to additional compensation for 
dependents with an initial monthly amount allowed for a 
dependent child.  38 U.S.C.A. § 1115.

The term "child" means a person who is unmarried and who is 
under the age of 18 years, or who before attaining 18 years, 
became permanently incapable of self-support, or who after 
attaining the age of 18 and until completion of education or 
training (but not after attaining the age of 23 years), is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  The 
term "stepchild" means a legitimate or illegitimate child 
of the veteran's spouse.  38 C.F.R. § 3.57(b).

The effective date of discontinuance of pension, 
compensation, or dependency and indemnity compensation to or 
for a child, or to or for a veteran or surviving spouse on 
behalf of such child, will be the earliest dates stated in 38 
C.F.R. § 3.503 (2004).  In the case of stepchildren, payment 
will be discontinued when the stepchild is no longer a member 
of the veteran's household.  38 C.F.R. § 3.503(a)(6).  

The veteran vigorously argues that he informed VA of the 
change in status of his dependents, by discussing his 
situation with his VA medical care providers.  He has also 
stated that he informed his PVA representative and had been 
assured that the proper paperwork would be filed.  
Information passed between a veteran and his service 
organization is private until brought to the attention of VA 
by either party.  

However, as discussed above, the veteran was advised by a 
December 1994 letter from the RO that the veteran should 
inform the RO immediately if there was any change in the 
number or status of his dependents.  The letter further 
stated that failure to disclose a dependency change would 
result in an overpayment.  

Moreover, the veteran knew or should have known of the 
requirement to notify the RO of changes in the status of his 
dependents based on his experience in 1991, when he was found 
to have been overpaid due to an apparent failure to notify 
the RO of his divorce from his first wife.  The veteran was 
properly notified in December 1994 that failure to report 
changes in dependency status to the RO would result in an 
overpayment.  Therefore, the Board concludes that the 
veteran's argument is essentially without merit.  

The veteran's argument that he told his VA health care 
providers of his change in marital status.  However, a review 
of VA outpatient treatment records does not reflect any 
comment that would indicate a permanent change in status 
between the veteran and his stepchildren.  The February 1999 
note that the veteran lived "on his own" could reasonably 
be construed to mean that he was not residing in an assisted 
care facility.  A September 1999 record indicating that the 
veteran was separated and had no children.  This would be 
technically correct, as the term "stepchild" means, for VA 
purposes, a legitimate or illegitimate child of the veteran's 
spouse.  However, it would not indicate a permanent 
separation from his stepchildren.

The determination involving additional benefits for a 
stepchild is based strictly on the dates involved.  As noted, 
the precise date that the veteran's stepsons left his 
residence has been established, and the law mandates that 
they be removed from his compensation award effective the 
last day of the month in which the divorce occurred and the 
last day the child was a member of the household.  The United 
States Court of Appeals for Veterans Claims held that "in a 
case . . . where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, the veteran's appeal is denied.


ORDER

The retroactive removal of the veteran's dependents from his 
compensation award was proper.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


